Exhibit 10.26
Bottomline Technologies (DE), Inc.


PERFORMANCE-BASED RESTRICTED STOCK GRANT


You have been awarded a grant of Bottomline shares based on your value to the
Company and the contribution you will make to its continued growth and success.


Your equity award vests over time as long as you sign and return this agreement,
and remain at Bottomline. Your equity award vests 25% on the one-year
anniversary of your grant date, and quarterly thereafter. Part of your award
requires the Company to meet or exceed pre-determined performance targets for
subscription revenue growth, as described below in this grant agreement. This
agreement provides all the details and covers the legal requirements of your
equity award, and we are happy to answer any questions you may have. Please feel
free to e-mail Equity@Bottomline.com at any time.


We thank you for your continued commitment and dedication to Bottomline, and
congratulate you on receiving this award.


1. Grant of Performance-Based Restricted Shares. In consideration of services to
be rendered by the Recipient to his/her Employer, Bottomline Technologies (de),
Inc., a Delaware corporation (the “Company”), hereby grants to
[__________________] (the “Recipient”), pursuant to the Company’s 2019 Stock
Incentive Plan (the “Plan”), [_________] performance-based restricted shares
(the “Performance Shares”) of common stock, $0.001 par value per share, of the
Company (the “Common Stock”), subject to the terms and conditions of this
agreement (the “Agreement”) and the Plan, a copy of which has been provided to
the Recipient. The Performance Shares will be held in book entry by the
Company’s transfer agent in the name of the Recipient. The term “Company” shall
mean Bottomline Technologies (de), Inc. The term “Employer” shall mean the legal
entity with which the Recipient has a contractual relationship as an employee or
consultant. The “Company Group” shall mean Bottomline Technologies (de), Inc.,
the Employer, and all subsidiaries and affiliated entities of Bottomline
Technologies (de), Inc. as defined in Sections 1504(a), 424(e) and 424(f) of the
Internal Revenue Code of 1986, as amended (the “Code”). Capitalized terms used
but not otherwise defined herein shall have the meaning ascribed to such terms
in the Plan. To the extent that any term of this Agreement conflicts or is
otherwise inconsistent with any term of the Plan, as amended from time to time,
the terms of the Plan shall take precedence and supersede any such conflicting
or inconsistent term contained herein.


2. Vesting and Provisions for Forfeiture.


a.Vesting Schedule. Subject to the performance condition in Section 2(b) and
2(c) below, and Section 7 generally, the Performance Shares shall vest and
become Vested Shares as to (i) 25% of the Performance Shares on the first
anniversary of the date of grant set forth on the final page hereof (the “First
Vest Date”), and (ii) 6.25% of the Performance Shares at the end of each
successive three-month period following the First Vest Date, through and
including the four-year anniversary of the date of grant (each vesting date
described in (i) and (ii), a “Vest Date”). Any fractional vested Performance
Shares shall be rounded down to the nearest whole number of Performance Shares.
Except as otherwise specifically provided herein,



--------------------------------------------------------------------------------



there shall be no proportionate or partial vesting in the periods prior to each
Vest Date, and all vesting shall occur only on the applicable Vest Date.


b.Performance Condition. The “Performance Condition” is the Company’s
achievement of the S&T Growth Rate specified below as of each Vest Date. “S&T
Growth Rate” means the annual percentage increase in the Company’s consolidated
subscription and transaction revenues for the Company’s most recently completed
fiscal year, as compared to the Company’s consolidated subscription and
transaction revenues in the immediately preceding fiscal year, on a constant
currency basis if disclosed in that manner, as furnished or filed with the U.S.
Securities and Exchange Commission (the “SEC”), or as calculated by the Company
and approved by the Leadership Development and Compensation Committee of the
Board of Directors of the Company (the “Committee”), in the event such
information is not furnished or filed with the SEC or otherwise publicly
disclosed.


c.Satisfaction of the Performance Condition. As of each Vest Date, if the S&T
Growth Rate for the most recently completed fiscal year is (i) 15% or greater,
then the Performance Condition shall be deemed satisfied with respect to 100% of
the Performance Shares eligible to vest on such Vest Date, (ii) 10% or greater
but less than 15%, then the Performance Condition shall be deemed satisfied with
respect to 50% of the Performance Shares eligible to vest on such Vest Date, and
(iii) less than 10%, then the Performance Condition shall be deemed satisfied
with respect to none of the Performance Shares eligible to vest on such Vest
Date. The Committee retains the ability to adjust the Performance Condition as
appropriate based on the economic environment in which the Company is operating.


d.Continuous Service Required. No Performance Shares shall vest and become
Vested Shares unless on the Vest Date the Recipient is, and has been at all
times since the date of grant of the Performance Shares, an employee, officer,
or director of or individual consultant to the Employer. If the Recipient no
longer provides services to the Company in at least one of those capacities,
then any Performance Shares that do not become Vested Shares pursuant to Section
2 or 7 as a result of such cessation, shall be forfeited immediately upon such
cessation and revert back to the Company without any payment to the Recipient
with respect thereto. The Recipient shall have no further rights with respect to
any Performance Shares that are so forfeited. To the maximum extent permitted
under applicable law, the value of any benefit the Recipient realizes through
this Agreement will not be included for purposes of calculating separation
payments, pension and any other entitlements.


e.Disability or Death. Notwithstanding the foregoing, all unvested Performance
Shares shall vest and become Vested Shares effective immediately upon the death
or Disability (as defined below) of the Recipient. For purposes of this
Agreement: “Disability” means: (i) as defined in the Employer’s long-term
disability plan, if any, (ii) if the Recipient’s employment with the Employer is
subject to the terms of an employment agreement between the Recipient and the
Employer, which employment agreement includes a definition of “Disability,” the
term “Disability” as used in this Agreement shall have the meaning set forth in
such employment agreement during the period that such employment agreement
remains in effect, or (iii) if neither clause (i) nor clause (ii) is applicable,
a physical or mental infirmity that impairs the Recipient’s ability to
substantially perform his or her duties for a period of at least 180 consecutive
days.





--------------------------------------------------------------------------------



3. Non-transferability of Performance Shares. The Performance Shares or any
interest therein may not be transferred, assigned, pledged, encumbered or
otherwise disposed of in any manner (whether by operation of law or otherwise)
until the Performance Shares have become Vested Shares, or as otherwise provided
for in the Plan. The Company shall not be required to (i) transfer on its books
any Performance Shares which have been transferred in violation of any of the
provisions of this Agreement or (ii) treat as the owner of such Performance
Shares or to pay dividends to any transferee to whom such Performance Shares
have been transferred in violation of any of the provisions of this Agreement.


4. Restrictive Legends. The book entry account reflecting the issuance of the
Performance Shares in the name of the Recipient shall bear a legend or other
notation upon substantially the following terms:


“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Performance-Based Restricted Stock Agreement
between the corporation and the registered owner of these shares (or his or her
predecessor in interest), and such Agreement is available for inspection without
charge at the office of the Secretary of the corporation.”


5. Rights as a Stockholder. Except as otherwise provided in this Agreement, for
so long as the Recipient is the registered owner of the Performance Shares, the
Recipient shall have all rights as a shareholder with respect to the Performance
Shares, whether vested or unvested, including, without limitation, rights to
vote the Performance Shares and act in respect of the Performance Shares at any
meeting of shareholders; provided that the Recipient shall not accrue or be paid
any dividend (whether in cash or in stock) with respect to any Unvested Shares.


6. No Special Rights to Employment or Service. Nothing contained in the Plan or
this Agreement shall be construed or deemed by any person under any
circumstances to bind the Employer to continue the employment or other service
relationship of the Recipient for the period within which the Performance Shares
may vest and become Vested Shares. Further, the Employer is the Recipient’s sole
employer at all times and receiving an award of Performance Shares under the
Plan does not constitute or create a contract of employment between the
Recipient and the Company.


7. Change in Control Event. In the event of a Change in Control Event (as
defined in the Plan), the Recipient shall, with respect to any Performance
Shares that are not Vested Shares, be entitled to the rights and benefits, and
be subject to the limitations, set forth in Section 9(c) of the Plan or as may
be provided under another written agreement between the Employer and the
Recipient.


8. Tax Matters.


a.The Recipient acknowledges and agrees that the Recipient (and not the Company
Group) is solely responsible for any and all taxes that may be assessed on the
Recipient by any taxing authority in any jurisdiction, arising in any way out of
this Agreement, the Performance Shares or the Vested Shares and the Company
Group is not liable for any such assessments. The Recipient acknowledges that
the Company has the right to deduct from payments of any kind otherwise due to
the Recipient any federal, state or local taxes, or withholdings of any kind
required by law to be withheld with respect to the Performance Shares or the
Vested Shares. The Recipient shall pay or make adequate arrangements
satisfactory to the Employer to satisfy all withholding obligations of the
Employer in connection with such vesting of the Performance Shares.





--------------------------------------------------------------------------------



b.To the extent permitted by applicable law and administratively practicable,
upon each Vest Date, the Company shall arrange for the sale of such number of
the shares of Common Stock issuable upon settlement of the vested Performance
Shares as is sufficient to generate net proceeds sufficient to satisfy the
Company’s applicable withholding obligations with respect to the income
recognized by the Recipient upon vesting of the Performance Shares (based on
applicable withholding rates for taxes, that are applicable to such income), and
the net proceeds of such sales shall be delivered to the Company in satisfaction
of such tax withholding obligations.


c.The Recipient and the Company have structured this Agreement to constitute a
“binding contract” relating to the sale of Common Stock for the purpose of
satisfying tax withholding obligations pursuant to this Section 8, consistent
with the affirmative defense to liability under Section 10(b) of the U.S.
Securities Exchange Act of 1934 under Rule 10b5-1(c) promulgated under such Act.
Accordingly, the Recipient represents that, as of the date hereof, he or she is
not aware of any material nonpublic information about the Company, the Company
Group or the Company Common Stock.


d.If applicable, the Recipient acknowledges he or she shall not make an election
under Section 83(b) of the Code.




9. Data Privacy.


a.The Recipient hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of his or her personal data as
described in this Agreement by and among, as applicable, the Employer and the
Company for the exclusive purpose of implementing, administering and managing
his or her participation in the Plan.


b.The Recipient understands that the Company holds certain personal information
about him or her, including, but not limited to, his/her name, home address and
telephone number, work location and phone number, date of birth, hire date,
details of all awards or any other entitlement to shares awarded, cancelled,
exercised, vested, unvested or outstanding in the Recipient’s favor, for the
purpose of implementing, administering and managing the Plan (“Personal Data”).
The Recipient understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan (an “Administrator”), that such Administrator may be located in the
Recipient’s country or elsewhere, and that the Administrator’s country may have
different data privacy laws and lower protections than the Recipient’s country.
The Recipient understands that he or she may request a list with the names and
addresses of any potential Administrator with access to the Personal Data by
contacting his/her local human resources representative. The Recipient
authorizes the Administrator to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes of implementing,
administering and managing his participation in the Plan. The Recipient
understands that Personal Data will be held only as long as is necessary to
implement, administer and manage his participation in the Plan. The Recipient
understands that he may, at any time, view Personal Data, request additional
information about the storage and processing of Personal Data, require any
necessary amendments to Personal Data or refuse or withdraw the consents herein,
in any case without cost, by contacting in writing his local human resources
representative. The Recipient understands, however, that refusing or withdrawing
his



--------------------------------------------------------------------------------



consent may affect his ability to participate in the Plan. For more information
on the consequences of Recipient’s refusal to consent or withdrawal of consent,
the Recipient understands that he may contact his local human resources
representative.


10. Miscellaneous.


a.The Recipient acknowledges that he or she: (i) has read this Agreement; (ii)
has been represented in the preparation, negotiation and execution of this
Agreement by legal counsel of the Recipient’s own choice or has voluntarily
declined to seek such counsel; (iii) understands the terms and consequences of
this Agreement; (iv) is fully aware of the legal and binding effect of this
Agreement; and (v) agrees that in accepting this award, he or she will be bound
by any clawback policy that the Company Group has in effect or may adopt in the
future.


b.Except as provided herein, this Agreement may not be amended or otherwise
modified unless evidenced in writing and signed by the Company and the
Recipient.


c.All notices under this Agreement shall be mailed, delivered by hand, or
delivered by electronic means to the parties pursuant to the contact information
for the applicable party set forth in the records of Fidelity Stock Plan
Services or any successor third-party equity plan administrator designated by
the Company from time to time (the “Administrative Service”), or at such other
address as may be designated in writing by either of the parties to the other
party.


d.This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware (without regard to principles of conflicts of laws).
The Company and Recipient irrevocably and unconditionally submit to the
non-exclusive jurisdiction of courts exercising jurisdiction in Delaware, United
States of America.


e.The Recipient hereby accepts, by signature or electronic means delivered to
the Administrative Service, this Agreement and agrees to the terms and
conditions of this Agreement and the Company’s 2019 Stock Incentive Plan. The
Recipient hereby acknowledges receipt of a copy of the Company’s 2019 Stock
Incentive Plan.


f.In making any decisions or taking any actions with respect to the matters
covered by this Agreement, the Company shall have all of the authority and
discretion, and shall be subject to all of the protections, provided for in the
Plan and all decisions and actions by the Company with respect to this Agreement
shall be made in the Company’s discretion and shall be final and binding on the
Recipient, except for such matters as are within the sole discretion of the
Committee, as described in this Agreement and/or the Plan. In any case of
contradiction between any of the terms under this Agreement and the Plan, the
terms of the Plan shall prevail.


11. Severability


The Parties agree that, if a clause of this Agreement were annulled or declared
void, this nullity would not affect the other clauses of this Agreement which
will remain fully valid. In such case, the Parties undertake to negotiate in
good faith a clause replacing said clause with a similar effect.




Date of Grant: [_____________]


[EMPLOYEE NAME] BOTTOMLINE TECHNOLOGIES (DE), INC.



--------------------------------------------------------------------------------





___________________________
By:_____________________________
Name:
Title:







